DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second distance defined between a central area of a bottom surface of the base and the upward-facing top surface of the base”. This limitation raises confusion because based on the specification (Para. 0023 and the drawings (Fig. 4)), it appears the limitation should read as “a second distance defined between a central area of a bottom surface of the reticle and the upward- facing top surface of the base”. For examination purposes, it will be assumed the claim should read on the reticle.
Claim 1, 6 and 7 are considered indefinite because they have been drafted so that it is not clear whether they are drawn to the sub-combination of the reticle pod only, or whether it is drawn to the combination of the reticle pod and the reticle. Claims 1, 6 and 7 are defining limitations that are variable because they depend on the reticle which is not positively claimed. The preamble “A reticle pod for receiving a reticle” suggests the sub-combination is claimed (because it does not positively recite the reticle). Later in claim 1 it requires “a first distance defined between a peripheral area of a bottom surface of the reticle and an upward-facing top surface of the base, and a second distance defined between a central area of a bottom surface of the reticle (assumed by the examiner) and the upward- facing top surface of the base”, later in claim 6 it recites the limitation “the first distance is the shortest distance between the peripheral area of the bottom surface of the reticle and the upward- facing top surface of the base, and the second distance is the shortest distance between the central area of the bottom surface of the reticle and the upward- facing top surface of the base” and claim 7 recites the limitation “the central area of the bottom surface of the reticle at least includes a pattern area of the reticle”, these limitations require the reticle, to be met, so these suggest the combination is claimed. Since claim 1 line 1 appears to indicate that the sub-combination is claimed, this office action presumes that the intention is to claim only the sub-combination of the reticle pod, in order to give the claims their broadest reasonable interpretation. Therefore, in the prior art rejection below, all references in the claims to any reticle are considered only statements of intended use with regard to the claimed reticle pod. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson et al. US 2006/0260978 A1.
With regards to claim 1, Gregerson discloses a reticle pod for receiving a reticle, the reticle pod comprising: a base 135; and a plurality of support devices 200 disposed on the base to support some reticle, with a first distance defined between a peripheral area of a bottom surface of some reticle and an upward-facing top surface 145 of the base, and a second distance defined between a central area of a bottom surface of some reticle and the upward-facing top surface of the base 145, wherein the central area is encircled by the peripheral area. (Para. 0048)
Gregerson discloses a first and second distance between the reticle and the upward-facing top surface of the base but it does not specifically disclose the second distance is greater than the first distance. 
Gregerson discloses the peripheral edges of the reticle are supported by the support devices 200 to separate the reticle from the upper surface and a center portion of the base having an arcuate profile. Looking at the figures, although they are not drawn to scale, they reasonably suggest that the second distance (defined between a central area of a bottom surface of the reticle and the upward-facing top surface of the base) is greater than the first distance (defined between a peripheral area of a bottom surface of the reticle and an upward-facing top surface). The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the second distance  greater than the first distance, doing so would create the necessary spacing needed between the reticle and the upper surface of the base.

With regards to claim 2, Gregerson discloses the base has a support surface encircling the upward-facing top surface 145, and the support surface is an annular plane. (Fig. 10B and 10C)
	
With regards to claim 3, Gregerson does not specifically disclose the first distance ranges from 0.18 mm to 0.30 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first distance range from 0.18 mm to 0.30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 6, line 22, applicant has not disclosed any criticality for the claimed limitations.

With regards to claim 4, Gregerson does not specifically disclose the second distance is greater than 1.50 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second distance greater than 1.50 mm., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 7, line 19, applicant has not disclosed any criticality for the claimed limitations.

With regards to claim 5, Gregerson discloses the upward-facing top surface of the base faces the reticle but it does not specifically disclose it has planarity of less than 0.06 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a planarity of less than 0.06 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 8, line 8, applicant has not disclosed any criticality for the claimed limitations.

With regards to claim 6, Gregerson discloses a first and second distance between the reticle and the upward-facing top surface of the base but it does not specifically disclose the first distance is the shortest distance between the peripheral area of the bottom surface of the reticle and the upward- facing top surface of the base, and the second distance is the shortest distance between the central area of the bottom surface of the reticle and the upward- facing top surface of the base.
Looking at the figures, although they are not drawn to scale, they reasonably suggest that the first distance is the shortest distance between the peripheral area of the bottom surface of the reticle and the upward- facing top surface of the base, and the second distance is the shortest distance between the central area of the bottom surface of the reticle and the upward- facing top surface of the base. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first distance the shortest distance between the peripheral area of the bottom surface of the reticle and the upward- facing top surface of the base, and the second distance is the shortest distance between the central area of the bottom surface of the reticle and the upward-facing top surface of the base., since doing so would create the necessary spacing needed between the reticle and the upper surface of the base.

With regards to claim 7, Gregerson discloses the central area of the bottom surface of the reticle at least includes a pattern area 50 of the reticle.

With regards to claim 8, Gregerson discloses the upward-facing top surface of the base has a deflection surface. (Para. 0049)

With regards to claim 9, Gregerson discloses the peripheral area has an outer edge and an inner edge and extends therebetween but it does not specifically disclose a distance less than 5 mm is defined between the outer edge and the inner edge.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance less than 5 mm is defined between the outer edge and the inner edge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 7, lines 1-2, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736